DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 06/23/2022 is acknowledged. Upon further consideration, the instant application is a national stage entry of an international application accepted under 35 U.S.C. 371.  Accordingly, the election of species requirement mailed 04/25/2022 was in error and is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19, 20, and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gui et al. [US 2005/0275840].
For claims 16, 29, and 30, Gui teaches an apparatus and associated method for measuring a position of a mark on a substrate (see Fig. 5), the apparatus comprising: 
an illumination system (see [0081]) configured to condition at least one radiation beam to form a plurality of illumination spots (see Figs. 9 and 17) spatially distributed in series such that during scanning of the substrate, the plurality of illumination spots are incident on the mark sequentially (see [0087]), and 
a projection system (see [0081]) configured to project radiation diffracted by the mark from the substrate (light reflected from phase shift gratings, see [0107]-[0108]), the diffracted radiation being produced by the diffraction of the plurality of illumination spots by the mark; 
wherein the projection system is further configured to modulate the diffracted radiation (wavefront modulation of reflected light by microlens, see Fig. 6) and project the modulated radiation onto a detecting system (array of detectors, see [0079]) configured to produce signals corresponding to each of the plurality of illumination spots (detectors with each lens, see Figs. 10 and 16), the signals being combined to determine the position of the mark (combined output by detectors by processor to determine position, see [0081] and [0088] and step 2710 of Fig. 27).
For claim 17, Gui teaches the illumination system is configured to direct the plurality of illumination spots such that there is a gap between adjacent illumination spots on the substrate (see Fig. 17).
For claim 19, Gui teaches the illumination system is configured such that only one of the plurality of illumination spots is incident on the mark simultaneously (D1 at time 2, see Fig. 10).
For claim 20, Gui teaches the apparatus is for measuring the positions of a plurality of marks, wherein the illumination system is configured such that when one of the plurality of illumination spots is incident on the mark (first alignment system 40 and 41, see Fig. 13 and [0094]), another of the plurality of illumination spots is incident on a further mark such that the position of the further mark is determined (second fault detection system 42 and 43 at a different location).
For claim 22, Gui teaches the illumination system is configured such that a plurality of radiation beams are conditioned to each form at least one of the plurality of illumination spots (micro lens array for focusing each spot, see Fig. 6).
For claim 23, Gui teaches the illumination system comprises illumination sub-systems, wherein each illumination sub-system is configured to condition at least one radiation beam from a separate one of a plurality of radiation sources to form at least one of the plurality of illumination spots (micro lens array for focusing each spot, see Fig. 6).
For claim 24, Gui teaches the detecting system is configured to produce signals such that provisional positions of the mark corresponding to each of the plurality of illumination spots are determined, and the provisional positions are combined to produce the position of the mark (positions determined by combination of detected spots, see [0081] and [0088] and step 2710 of Fig. 27).
For claim 25, Gui teaches wherein the detecting system is configured to produce signals to be combined into a combined signal that is used to produce the position of the mark (detected pattern used to compare to stored patter to determine position, see steps 2710 and 2712 of Fig. 27).
For claim 26, Gui teaches a measurement system for measuring positions of marks on a substrate (see Fig. 13), the measurement system comprising: the apparatus of claim 16 (optical system 40 and 41), and an additional apparatus (fault detection system 42 and 43) comprising: an additional illumination system configured to condition at least one additional radiation beam to form a plurality of additional illumination spots spatially distributed in series such that during scanning of the substrate the plurality of additional illumination spots are incident on an additional mark sequentially, and an additional projection system configured to project radiation diffracted by the additional mark from the substrate; the diffracted radiation being produced by the diffraction of the plurality of additional illumination spots by the additional mark; wherein the additional projection system is configured to modulate the diffracted radiation and project the modulated radiation onto an additional detecting system configured to produce signals corresponding to each of the plurality of additional illumination spots, and the signals being combined to determine the position of the additional mark in parallel with the measurement of the position of the mark by the apparatus (see arrangement in Figs. 5 and 13).
For claim 27, Gui teaches a metrology apparatus comprising the apparatus of claim 16 (eee Fig. 5).
For claim 28, Gui teaches a lithographic apparatus arranged to project a pattern from a patterning device onto a substrate (see Figs. 2 and 5) , the lithographic apparatus comprising the apparatus of claim 16 (see Fig. 5).
Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khuat Duy [US 2012/0057171].
For claim 29, Khuat Duy teaches an apparatus for measuring a position of a mark on a substrate, the apparatus (see [0053] and Fig. 3) comprising: an illumination system configured to condition at least one radiation beam to form an illumination band such that during scanning of the substrate, the illumination band is incident on the mark (line based measurement, paragraph [0053] and [0101] and FIG. 3 and 148), and a projection system (OPT) configured to project radiation diffracted by the mark from the substrate, the diffracted radiation being produced by the diffraction of the illumination band by the mark (diffracted beam, see [0053]); wherein the projection system is further configured to modulate the diffracted radiation (wavefront modulating lens 20 and polarization modulation by retarders 10 and 21, see Figs. 5-10) and project the modulated radiation onto a detecting system (DET, see Fig. 3) configured to produce a signal corresponding to the illumination band to determine the position of the mark (see [0061]).
Allowable Subject Matter
Claims 18 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The previously cited prior art teaches the beam spot are created by a micro lens array that have detectors associated with each of the lenses (see Figs. 15-17 of Gui). The previously cited prior art fails to teach “illumination system is configured to direct the plurality of illumination spots such that there is no gap between adjacent illumination spots on the substrate,” as recited in claim 18 and “the projection system comprises a movable mirror that is configured to be moved such that the diffracted radiation from each of the plurality of illumination spots is incident on one detector of the detecting system,” as recited in claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759